COURT OF APPEALS OF TENNESSEE

                           AT KNOXVILLE              FILED
                                                        May 20, 1998

TERESA JAN GILES LAWSON,      )   C/A NO. 03A01-9709-CH-00406 Jr.
                                                  Cecil Crowson,
                              )                      Appellate C ourt Clerk
          Plaintiff-Appellant,)
                              )
                              )
v.                            )   APPEAL AS OF RIGHT FROM THE
                              )   CLAIBORNE COUNTY CHANCERY COURT
                              )
                              )
                              )
STEVEN STUART LAWSON,         )
                              )   HONORABLE BILLY JOE WHITE,
          Defendant-Appellee. )   CHANCELLOR




For Appellant                         For Appellee

MICHAEL G. HATMAKER                   DAVID H. STANIFER
Jacksboro, Tennessee                  Stanifer and Stanifer
                                      Tazewell, Tennessee




                           O P I N IO N




AFFIRMED, AS MODIFIED
REMANDED                                                        Susano, J.

                                  1
           In this divorce case, the appellant, Teresa Jan Giles

Lawson (“Wife”), contends that the trial court abused its

discretion when it failed to grant her request for alimony.



           Following a contested hearing, the trial court granted

Wife a divorce from Steven Stuart Lawson (“Husband”), awarded her

custody of the parties’ one remaining minor child, decreed that

Husband pay child support of $425 per month, divided the parties’

property, and made other decrees that are not relevant to this

appeal.   The trial court’s judgment is completely silent on the

issue of alimony; however, the judgment incorporates the trial

court’s oral opinion rendered at the conclusion of the hearing.

The opinion addresses the subject of alimony:



           ...the Court feels that this is not a proper
           case for alimony. Both of these parties are
           young, able to earn income, both are
           employed. There is some disparity in the
           income that will be taken care of by twenty-
           one percent of the net income as child
           support. That will cut his income down and
           raise hers some, where they’ll have something
           near the same income - gross, but the Court
           does not feel that this is a proper case for
           alimony, ...

           The Court will adopt the figures of the
           plaintiff as a fair and equitable division.
           He, in effect, is taking about one eighty in
           property. She’s taking two fifteen. That’s
           a substantial difference. I think that can
           be -- of course, that can always be treated
           as alimony in solido, but I think that that
           is enough difference between the two items.



           In this non-jury case, our review is de novo upon the

record of the proceedings below; but that record comes to us with

a presumption of correctness that we must honor “unless the



                                 2
preponderance of the evidence is otherwise.”      Rule 13(d), T.R.A.P.



            On the subject of alimony, it is clear that a trial

court has broad discretion in determining whether and to what

extent an award of alimony is appropriate.      See T.C.A. § 36-5-

101(a)(1).    See also Loyd v. Loyd, 860 S.W.2d 409, 412 (Tenn.App.

1993).   In making an alimony determination, a court should be

guided by T.C.A. § 36-5-101, particularly the provisions of

T.C.A. § 36-5-101(a)(1)(A)-(L).       The “real need” of the

requesting spouse “is the single most important factor.”

Cranford v. Cranford, 772 S.W.2d 48, 50 (Tenn.App. 1989).            See

also Aaron v. Aaron, 909 S.W.2d 408, 410 (Tenn. 1995).         “In

addition to the need of the disadvantaged spouse, the courts most

often consider the ability of the obligor spouse to provide

support.”    Cranford, 772 S.W.2d at 50.



            The parties were married for 20 years.     At the time of

the hearing below, Wife was 40 and Husband was 38.       Their union

produced two children -- a son, almost 19, who lives with Husband

and attends vocational school, and another son, age 16, who is a

junior in high school.    The minor son lives with Wife.



            After finishing high school, Wife began working in

clerical positions.    In 1978, however, she ceased working outside

the home in order to concentrate on the rearing of her children

and homemaking.



            Husband is vice-president of AJJ Trucking, a contract

trucking company owned by Husband’s father.       He has been with


                                  3
that company for his “entire adult life.”       He earns a gross wage

of $600 per week.   His tax returns reflect gross wages from his

employment of $32,043 in 1993 and $32,072 in 1994.



          For the past four and a half years, Wife has also been

employed by AJJ Trucking, where she does clerical work and earns

gross wages of $240 per week.



          Wife presented an affidavit reflecting expenditures for

“basic needs” of $1,275 per month.



          On this appeal, Wife argues that she is entitled to

periodic alimony in futuro or rehabilitative alimony.       Husband

disagrees; he points out that Wife received $215,000 of the

parties’ net assets while he received only $177,000.



          At the present time, Wife does not need alimony.       She

lives in a house worth $160,000.       There is no mortgage debt.   She

owns a Volvo and a Ford Explorer, both of which are “free and

clear” of any debt.   She also received substantially all of the

parties’ furniture and was awarded an IRA of $17,000; however,

she received no cash or other liquid assets in the divorce.



          At the present time, Wife’s gross wages of

approximately $1,040 per month will enable her to meet most of

her needs.   She also receives child support of $425, which will

continue until her youngest child turns 18 on August 14, 1998.




                                   4
          If Wife were employed by someone other than her former

husband’s family, we would not hesitate to affirm the trial

court’s judgment of no alimony; but the circumstances of this

case are somewhat unique.   Wife’s present ability to fund her

living expenses are very much tied to her at-will employment with

her former father-in-law’s business.   She has limited formal

education and limited work experience outside of her employment

in the business of Husband’s father.



          The record indicates that Wife and Husband are able to

work harmoniously in the business despite their marital discord.

There is no indication that Wife’s former father-in-law is

dissatisfied with her performance or that her job is in jeopardy;

but all of this could change.   What cannot change under the

present status of this case is the fact that Wife can never

receive alimony unless there is some provision for same in the

final judgment.   See Noble v. Stubblefield, 755 S.W.2d 454, 458

(Tenn.App. 1988); Robinette v. Robinette, 726 S.W.2d 524, 525

(Tenn.App. 1986).



          We are faced with two choices in this case: we can

leave the trial court’s judgment as is and hope that Wife’s

employment is not terminated without just cause; or we can

address the subject of alimony now and hopefully make provision

for addressing a need that may arise if Wife’s employment is

terminated for reasons unrelated to her job performance.     In

contemplating this choice, we recognize two significant facts in

this case: Wife does not have a present need for alimony, and

Husband does not have a present ability to pay alimony.    He has


                                 5
been saddled with substantial debt in this case.     While a

substantial amount of this debt is owed to his father, both

parties acknowledge that it represents a valid and enforceable

obligation.



          We believe that under the unique circumstances of this

case, we must address the issue of alimony.    We rely upon the

“other factors” provision found at T.C.A. § 36-5-101(a)(1)(L).

We find and hold that the appropriate way to address this subject

under the unique facts of this case is to reserve the issue of

alimony in the final judgment.   There is authority for such an

approach in our appellate decisions.    In the Robinette case, this

court approved the proposition that “courts are empowered to

reserve the issue of alimony when proper at the time of granting

an absolute divorce.”    Id., 726 S.W.2d at 525.



          The judgment of the trial court is modified to reserve

the question of periodic alimony in futuro or rehabilitative

alimony for a future determination, in the event future

circumstances warrant that the issue of alimony be revisited.

This case is remanded to the trial court for the entry of an

order providing that the issue of alimony is reserved in this

case.   Costs on appeal are taxed to the appellee.



                                      __________________________
                                      Charles D. Susano, Jr., J.

CONCUR:



______________________
Herschel P. Franks, J.


                                  6
______________________
Don T. McMurray, J.




                         7